Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
	This FINAL action is in response to Applicant’s amendment of 03 May 2022. Claims 1, 8 and 15 are pending and have been considered as follows. Claims 2, 4-6, 9, 11-13, 16 and 18-19 are cancelled.
Response to Arguments
	Applicant has cancelled all of claims 2, 4-6, 9, 11-13, 16, 18 and 19 which were rejected under 35 USC 112(b) as set forth in the office action of 04 February 2022; therefore, such rejection no longer applies.
	Applicant’s arguments with respect to the rejection of claims 1, 8 and 15 under 35 USC 101 have been considered and are NOT persuasive. Specifically, Applicant argues:
the present claims involve receiving, by a network access device in electronic communication with a network, a ridesharing request from a passenger device that is also in electronic communication with the network. The ridesharing request includes an origin determined by a GNSS system of the passenger device. As explained in the specification, the passenger device may be a mobile device, such as a mobile phone. After receiving this electronic request, the one or more processors assign a vehicle to respond to the ridesharing request based on the destination and a vehicle attribute, which includes the regular operating region of the vehicle. As such, the claims recite a practical application of electronically receiving ride requests via a network access device in communication with a network from passengers using a passenger device in communication with the network and assigning an appropriate vehicle based on the destination in one or more vehicle attributes. 
In response, the Applicant states that a human cannot provide an origin determined by a GNSS system. A human cannot determine the regular operating region of the vehicle with the specificity (greater than 50%) mentioned in the claims
Further still, claim 1 Example 37 of the Subject Matter Eligibility Examples was patentable because "determining, by a processor, the amount of use of each icon over a predetermined period of time" was deemed to be subject matter eligible because it cannot be practically applied in the mind. The independent claims of the present application are similar in that they also require a processor to function properly and cannot be performed within the human mind. Thus, the present claims recite a particular use and unconventional arrangement of elements to achieve the noted improvements associated with receiving a request and properly assigning a vehicle to pick up a passenger based on a vehicle attribute related to the destination.

The Examiner’s Response-
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. The examiner submits that the limitation(s) “[assigning/assign] the vehicle to respond to the ridesharing request based on the destination of the ridesharing request and a vehicle attribute of the vehicle related to the destination, wherein the vehicle attribute includes a regular operating region of the vehicle indicating a geographic region where the vehicle spends more than 50% of an operating and standstill time, wherein the regular operating region includes the destination and a home address of a driver of the vehicle and wherein the regular operation region is within a ten or fewer mile radius as measured from the destination” constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “assigning …” in the context of this claim encompasses a person looking at data collected (received, etc) and forming a simple judgement (determination/assigning) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” Regarding the additional limitations of “receiving by one or more processors via a network access device in electronic communication with a network, the ridesharing request from a passenger device that is in electronic communication with the network, the ridesharing request including an origin determined by a GNSS system of the passenger device and a destination”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform the process. In particular, the receiving steps from a passenger device and the origin determined by a GNSS system of such device are recited at a high level of generality (i.e. as a general means of receiving information and detecting values/features for use in the assigning steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.
Please see above “(a)” in regards to the limitation “the ridesharing request including an origin determined by a GNSS system of the passenger device and a destination”. And with respect to the arguments “A human cannot determine the regular operating region of the vehicle with the specificity (greater than 50%) mentioned in the claims”: 1. Examiner notes that such limitation does not exist (is not positively recited) in the claim and 2. Regardless, under broadest reasonable interpretation, a human could look at data collected/received and make judgements based on the vehicle attribute as detailed in claims 1, 8 and 15 and even further make judgements on a region being a regular operating region based on whether the vehicles spends most/majority of its time (greater than 50%) there and lives there or not based on (looking at) collected data/information.
See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. Please see above “(a)” and “(b)” and below 35 USC 101 for further clarification.

Applicant’s amendments and arguments with respect to the rejection of claims 1, 8 and 15 under 35 USC 103 have been considered and are NOT persuasive. Specifically, Applicant argues:
However, the paragraphs cited in the Office Action either only make passing reference to the residency of the driver or make a brief mention that the vehicle "enters the area at least several times on a basis, such as one day, or one month." (Ise, Paragraph [0060].) The specifics for determining where a vehicle operates is extremely unclear, with the exception that the vehicle seems to enter an area every once in a while, as described in Paragraph [0060] of Ise. The invention claimed in the independent claims is much more specific and is not disclosed or otherwise suggested in Ise. As stated before, the operating region as a vehicle includes where the vehicle spends more than 50% of an operating and standstill time and the home address of the driver of the vehicle. Ise makes no such specific requirement and provides no suggestion regarding the specific requirement.

The Examiner’s Response-
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Examiner notes that the limitations of the independent claims regarding “a regular operating region of the vehicle indicating a geographic region where the vehicle spends more than 50% of an operating and standstill time, wherein the regular operating region includes a home address of a driver of the vehicle”, under broadest reasonable interpretation, is/are taught/suggested by Ise in at least “ [0025] … configured so that the user can be transported to the destination by the local driver of the region to which the destination belongs. As the income of the local drivers increases, the tax revenue of the area increases, so that the economy of the area in which the destination belongs will be benefited. Since the user goes to the destination riding on a vehicle driven by a local driver who is familiar with the traffic situation around the destination, the user can obtain a sense of security and can obtain useful information about the region through conversation with the local driver until he/she arrives at the destination. For example, useful information on touristic sites and useful information on restaurants in the area can be obtained. Users can communicate with local residents, and satisfaction is improved … [0036] The local driver inputs driver information through the input unit 32 and confirms the inputted driver information through the output unit 33. The driver information includes an address, a name, a contact address, a license number, vehicle information of a vehicle owned by the local driver, and the like … [0057] The driver information acquiring unit 452 acquires driver information of a driver having a vehicle associated with an area to which the destination belongs, based on the destination information acquired by the use information acquiring unit 451. That is, the driver information acquiring unit 452 specifies the destination of the user based on the destination information acquired by the use information acquiring unit 451. Referring to the driver database 441 stored in the storage unit 44, acquires driver information of a driver who resides in an area including the destination and has a vehicle in the area … [0059] ... a vehicle having a parking lot in the area. Specifically, the vehicle is a vehicle owned by a driver who resides in the area and parked in a parking lot of the place of residence … [0080] With this configuration, it is possible to travel to the destination using the vehicle associated with the destination. Therefore, with the increase in sales of drivers living in the region including the destination, the economy of the region including the destination becomes improved, and it is possible to contribute to the revitalization of the region. The user can drive to the destination with peace of mind because a local driver who is familiar with the road situation around the destination is driving, and can obtain useful information about the region until the user arrives at the destination through a conversation with the driver … “ (emphasis added).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 8 and 15 recite “[assigning/assign] the vehicle to respond to the ridesharing request based on the destination of the ridesharing request and a vehicle attribute of the vehicle related to the destination, wherein the vehicle attribute includes a regular operating region of the vehicle indicating a geographic region where the vehicle spends more than 50% of an operating and standstill time, wherein the regular operating region includes the destination and a home address of a driver of the vehicle and wherein the regular operation region is within a ten or fewer mile radius as measured from the destination” (claims 1, 8 and 15). These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at received data/request and deciding on a vehicle assignment according to/for the received data/request.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking at the received data/request could determine/decide the various vehicle assignments therefrom, either mentally or using a pen and paper. The mere nominal recitation (in claim 8) that the various steps are being executed in a device/system does not take the limitations out of the mental process grouping. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1, 8 and 15 “[A Mobility-as-a-Service ("MaaS") system for assigning a vehicle in response to a ridesharing request, the MaaS system comprising: one or more processors; a network access device in electronic communication with the one or more processors, the network access device being in electronic communication with a network; a memory device in communication with the one or more processors, the memory device storing: a receiver module including instructions that when executed by the one or more processors causes the one or more processors to]/[ A non-transitory computer-readable medium for assigning a vehicle in response to a ridesharing request causes one or more processors to:] [receiving/receive] by one or more processors via a network access device in electronic communication with a network, the ridesharing request from a passenger device that is in electronic communication with the network, the ridesharing request including an origin determined by a GNSS system of the passenger device and a destination; and [assigning, by the one or more processors, the vehicle to respond to the ridesharing request/[an assignment module including instructions that when executed by the one or more processors causes the one or more processors to assign the vehicle to respond to the ridesharing request]”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the receiving steps recited in claims 1, 8 and 15 are recited at a high level of generality (i.e., as a general means of receiving a request), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. The additional elements of claims 1, 8 and 15 such as a generic “[by/via] one or more processors”, “network access device [being] in electronic communication with a network”, “Mobility-as-a-Service ("MaaS") system”, “network access device in electronic communication with the one or more processors”, "memory device storing: a receiver module including instructions that when executed by the one or more processors causes the one or more processors to … and an assignment module including instructions that when executed by the one or more processors causes the one or more processors to" and “non-transitory computer-readable medium", under broadest reasonable interpretation, merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “[by/via] one or more processors”, “network access device [being] in electronic communication with a network”, “Mobility-as-a-Service ("MaaS") system”, “network access device in electronic communication with the one or more processors”, "memory device storing: a receiver module including instructions that when executed by the one or more processors causes the one or more processors to … and an assignment module including instructions that when executed by the one or more processors causes the one or more processors to" and “non-transitory computer-readable medium" are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the determining steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
As such, claims 1, 8 and 15 are rejected under 35 USC 101, and thus are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rakah (WO2019023324A1) in view of Wang (WO2016023435A1) in further view of Ise (US20210027632A1) in yet further view of Kevin (US20170220966A1).
Regarding claim 1, Rakah discloses a method for assigning a vehicle in response to a ridesharing request (see at least abstract and [0053]), the method comprising steps of: receiving, by one or more processors via network access device in electronic communication with a network, the ridesharing request from a passenger device that is in electronic communication with the network, the ridesharing request including an origin determined by a GNSS system of the passenger device and a destination (see at least Figure 1, [010], [048], [066], [089], [0188], [0202]-[0204] and [0206]); and assigning, by one or more processors, the vehicle to respond to the ridesharing request based on the destination of the ridesharing request and a vehicle attribute of the vehicle related to the destination (see at least [010], [0188], [0200], [0218]-[0221] and [0225]).
Rakah fails to disclose wherein the vehicle attribute includes a regular operating region of the vehicle indicating a geographic region where the vehicle regularly operates within, wherein the regular operating region includes the destination. However, such matter is suggested by Wang (see at least lines 10, 29-33, 39-46, 49-61, 85-94, 114-125, 129-132, 153-156, 173-184, 202-204 and 220-228). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rakah to incorporate the teachings of Wang wherein the vehicle attribute includes a regular operating region of the vehicle indicating a geographic region where the vehicle regularly operates within, wherein the regular operating region includes the destination since they are directed to assigning the best vehicle to a client and use of Wang would increase the efficiency and reliability of the disclosure by ensuring that the assigned vehicle has enough/necessary familiarity with the operating region including the destination for further safety and client convenience (see at least Wang, lines 29-33 and 89-94). 
Rakah as modified by Wang does not explicitly disclose the regular operating region of the vehicle indicating a geographic region where the vehicle spends more than 50% of an operating and standstill time, wherein the regular operating region includes a home address of a driver of the vehicle. However, such matter is suggested by Ise (see at least abstract, [0016], [0025], [0036], [0057], [0059], [0060], [0079], [0080] and [0085]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rakah as modified by Wang to incorporate the teachings of Ise which teaches the regular operating region of the vehicle indicating a geographic region where the vehicle spends more than 50% of an operating and standstill time, wherein the regular operating region includes a home address of a driver of the vehicle since they are directed to assigning the best vehicle to a client and incorporation of the teachings of Ise would increase efficiency, client convenience and reliability by ensuring that the assigned vehicle is familiar with the operating region; further incorporation of the teachings of Ise would increase accuracy of system’s determinations and thereby increase reliability of the overall system.
Rakah as modified by Wang and Ise does not explicitly disclose wherein the regular operation region is within a ten or fewer mile radius as measured from the destination. However, such matter is suggested by Kevin (see at least [0068], [0082], [0145], [0146], [0152], [0171], [0217], [0345], [0354] and [0368]; the geographic zone of the drop off location such as a street, circle, etc. is taken to read on the regular operation region being within a ten or fewer mile radius as measured from the destination). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rakah as modified by Wang and Ise to incorporate the teachings of Kevin which teaches wherein the regular operation region is within a ten or fewer mile radius as measured from the destination since they are all directed to assigning the best vehicle to a client and incorporation of the teachings of Kevin would increase accuracy and thereby would increase reliability and efficiency of the overall system.

Regarding claim 8, Rakah discloses a Mobility-as-a-Service ("MaaS") system for assigning a vehicle in response to a ridesharing request, the MaaS system comprising: one or more processors; a network access device in electronic communication with the one or more processors, the network access device being in electronic communication with a network; a memory device in communication with the one or more processors, the memory device storing: a receiver module including instructions that when executed by the one or more processors causes the one or more processors to … and an assignment module including instructions that when executed by the one or more processors causes the one or more processors to … (see at least abstract, Figure 1, [052], [053], [076], [079], [0190], [0191], [0199]). The rest of claim 8 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 15, Rakah discloses a non-transitory computer-readable medium for assigning a vehicle in response to a ridesharing request causes one or more processors (see at least abstract and [0052]). The rest of claim 15 is commensurate in scope with claim 1. See above for rejection of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667        

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667